UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-03897) Exact name of registrant as specified in charter:	Putnam U.S. Government Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2013 Date of reporting period:	June 30, 2013 Item 1. Schedule of Investments: Putnam U.S. Government Income Trust The fund's portfolio 6/30/13 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (123.9%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (82.2%) Government National Mortgage Association Adjustable Rate Mortgages 1 3/4s, July 20, 2026 $24,994 $25,863 Government National Mortgage Association Graduated Payment Mortgages 13 1/4s, December 20, 2014 4,048 4,286 12 3/4s, with due dates from December 15, 2013 to June 20, 2014 1,434 1,479 12 1/4s, with due dates from February 15, 2014 to March 15, 2014 4,739 4,836 11 1/4s, with due dates from September 15, 2015 to December 15, 2015 12,221 13,181 9 1/4s, with due dates from April 15, 2016 to May 15, 2016 10,296 11,037 Government National Mortgage Association Pass-Through Certificates 8 1/2s, December 15, 2019 6,391 7,010 7 1/2s, October 20, 2030 92,874 109,417 5 1/2s, August 15, 2035 797 878 4 1/2s, with due dates from August 15, 2040 to July 15, 2041 92,273,326 98,939,775 4 1/2s, TBA, July 1, 2043 113,000,000 120,901,175 4 1/2s, TBA, June 1, 2043 43,000,000 46,110,783 4s, October 15, 2040 (FWC) 50,000,000 52,529,295 4s, TBA, July 1, 2043 217,000,000 228,002,573 3 1/2s, with due dates from October 20, 2042 to June 15, 2043 208,187,158 214,109,160 3 1/2s, TBA, July 1, 2043 178,000,000 182,755,946 3s, TBA, July 1, 2043 51,000,000 50,474,063 2 1/2s, TBA, July 1, 2043 91,000,000 84,871,714 U.S. Government Agency Mortgage Obligations (41.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, May 1, 2040 13,030,127 14,129,543 4s, with due dates from August 1, 2042 to August 1, 2042 2,482,970 2,568,888 3 1/2s, September 1, 2042 953,182 967,890 Federal National Mortgage Association Pass-Through Certificates 6s, January 1, 2038 708,429 770,333 4s, October 1, 2042 12,707,116 13,168,246 4s, TBA, July 1, 2043 32,000,000 33,347,501 3 1/2s, TBA, July 1, 2043 288,000,000 292,500,000 3s, TBA, July 1, 2043 193,000,000 188,717,813 Total U.S. government and agency mortgage obligations (cost $1,652,298,475) MORTGAGE-BACKED SECURITIES (25.9%) (a) Principal amount Value Agency collateralized mortgage obligations (25.9%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.83s, 2032 $43,781 $68,850 IFB Ser. 3408, Class EK, 25.019s, 2037 517,853 761,460 IFB Ser. 2976, Class LC, 23.714s, 2035 3,115,611 4,740,320 IFB Ser. 2979, Class AS, 23.568s, 2034 271,138 357,677 IFB Ser. 3072, Class SM, 23.091s, 2035 1,396,521 2,038,025 IFB Ser. 3072, Class SB, 22.944s, 2035 833,975 1,211,974 IFB Ser. 3249, Class PS, 21.64s, 2036 589,314 833,835 IFB Ser. 3065, Class DC, 19.283s, 2035 3,996,613 5,910,791 IFB Ser. 2990, Class LB, 16.454s, 2034 3,387,741 4,473,885 IFB Ser. 4048, Class GS, IO, 6.458s, 2040 5,660,935 1,076,653 IFB Ser. 4105, Class HS, IO, 6.408s, 2042 10,410,147 2,472,618 IFB Ser. 3860, Class SP, IO, 6.408s, 2040 6,806,422 1,005,036 IFB Ser. 3934, Class SA, IO, 6.208s, 2041 8,052,482 1,542,855 IFB Ser. 4136, Class ES, 6.058s, 2042 10,005,075 1,911,069 IFB Ser. 4112, Class SC, IO, 5.958s, 2042 28,326,410 4,744,702 IFB Ser. 4105, Class LS, IO, 5.958s, 2041 3,964,103 768,085 IFB Ser. 3922, Class CS, IO, 5.908s, 2041 18,252,945 2,539,700 IFB Ser. 4012, Class SM, IO, 5.758s, 2042 7,652,242 1,274,634 Ser. 4122, Class TI, IO, 4 1/2s, 2042 12,345,727 1,879,020 Ser. 4125, Class HI, IO, 4 1/2s, 2042 14,967,946 2,249,084 Ser. 4024, Class PI, IO, 4 1/2s, 2041 13,224,276 2,115,911 Ser. 4018, Class DI, IO, 4 1/2s, 2041 6,861,259 1,068,024 Ser. 3747, Class HI, IO, 4 1/2s, 2037 808,462 86,056 Ser. 4116, Class MI, IO, 4s, 2042 23,251,151 3,875,120 Ser. 4019, Class JI, IO, 4s, 2041 13,676,438 2,106,171 FRB Ser. T-57, Class 2A1, 3.338s, 2043 33,513 33,835 Ser. 4141, Class PI, IO, 3s, 2042 12,782,505 1,827,898 Ser. 4158, Class TI, IO, 3s, 2042 21,072,221 2,937,046 Ser. 4165, Class TI, IO, 3s, 2042 26,041,632 3,622,391 Ser. 4171, Class NI, IO, 3s, 2042 14,638,748 1,968,912 Ser. 4183, Class MI, IO, 3s, 2042 10,635,960 1,457,127 FRB Ser. T-59, Class 2A1, 2.901s, 2043 17,763 17,742 Ser. T-56, Class A, IO, 0.524s, 2043 762,987 13,173 Ser. T-8, Class A9, IO, 0.46s, 2028 2,784,127 29,581 Ser. T-59, Class 1AX, IO, 0.274s, 2043 6,479,133 81,748 Ser. T-48, Class A2, IO, 0.212s, 2033 9,535,122 94,234 Ser. T-56, Class 1, IO, zero %, 2043 847,351 6,355 Ser. T-56, Class 2, IO, zero %, 2043 796,753 2,490 Ser. T-56, Class 3, IO, zero %, 2043 668,846 8,779 Ser. 4077, Class TO, PO, zero %, 2041 4,503,311 3,551,536 Ser. 3369, Class BO, PO, zero %, 2037 22,341 20,342 Ser. 3391, PO, zero %, 2037 71,807 60,925 Ser. 3300, PO, zero %, 2037 254,096 237,580 Ser. 3314, PO, zero %, 2036 83,956 77,768 Ser. 3206, Class EO, PO, zero %, 2036 16,760 15,030 Ser. 3175, Class MO, PO, zero %, 2036 182,979 161,116 Ser. 3210, PO, zero %, 2036 17,520 15,916 Ser. 2777, Class OE, PO, zero %, 2032 12,335 12,320 FRB Ser. T-54, Class 2A, IO, zero %, 2043 3,851,723 602 FRB Ser. 3117, Class AF, zero %, 2036 22,662 20,055 FRB Ser. 3326, Class WF, zero %, 2035 67,551 65,522 FRB Ser. 3036, Class AS, zero %, 2035 22,021 18,812 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.742s, 2036 1,162,061 2,223,658 IFB Ser. 05-74, Class NK, 26.535s, 2035 2,497,814 4,118,495 IFB Ser. 06-8, Class HP, 23.859s, 2036 1,012,929 1,651,287 IFB Ser. 07-53, Class SP, 23.492s, 2037 1,235,512 1,816,358 IFB Ser. 08-24, Class SP, 22.576s, 2038 5,178,103 7,767,238 IFB Ser. 05-122, Class SE, 22.425s, 2035 1,045,436 1,506,084 IFB Ser. 05-75, Class GS, 19.671s, 2035 656,249 899,955 IFB Ser. 05-106, Class JC, 19.526s, 2035 1,480,360 2,231,731 IFB Ser. 05-83, Class QP, 16.892s, 2034 483,622 638,411 IFB Ser. 11-4, Class CS, 12.514s, 2040 3,356,899 3,996,061 IFB Ser. 12-96, Class PS, IO, 6.507s, 2041 11,593,889 2,106,726 Ser. 13-9, Class BA, 6 1/2s, 2042 3,643,825 3,658,628 IFB Ser. 12-88, Class SB, IO, 6.477s, 2042 19,860,325 3,045,581 IFB Ser. 12-3, Class SD, IO, 6.317s, 2042 8,116,239 1,518,467 IFB Ser. 11-27, Class AS, IO, 6.287s, 2041 6,642,626 1,159,537 IFB Ser. 12-132, Class SB, IO, 6.007s, 2042 22,291,728 3,121,511 Ser. 06-10, Class GC, 6s, 2034 9,793,363 10,099,405 Ser. 12-129, Class TI, IO, 4 1/2s, 2040 12,983,226 1,986,434 Ser. 409, Class C16, IO, 4s, 2040 13,815,959 2,304,405 FRB Ser. 04-W7, Class A2, 3 1/2s, 2034 14,566 15,189 FRB Ser. 03-W14, Class 2A, 3.483s, 2043 30,346 30,075 FRB Ser. 03-W3, Class 1A4, 3.396s, 2042 55,670 53,418 FRB Ser. 03-W11, Class A1, 3.106s, 2033 1,968 2,012 Ser. 13-55, Class IK, IO, 3s, 2043 10,116,690 1,495,955 Ser. 13-6, Class BI, IO, 3s, 2042 10,649,297 1,242,773 Ser. 13-35, Class IP, IO, 3s, 2042 7,993,342 996,670 Ser. 13-55, Class PI, IO, 3s, 2042 17,972,694 2,364,667 Ser. 13-53, Class JI, IO, 3s, 2041 12,557,518 1,852,234 Ser. 13-23, Class PI, IO, 3s, 2041 14,648,825 1,678,755 Ser. 13-30, Class IP, IO, 3s, 2041 17,941,509 2,114,586 Ser. 13-23, Class LI, 3s, 2041 12,749,833 1,462,916 FRB Ser. 04-W2, Class 4A, 2.931s, 2044 28,137 28,090 Ser. 98-W5, Class X, IO, 0.963s, 2028 5,207,452 234,335 Ser. 98-W2, Class X, IO, 0.72s, 2028 17,950,994 1,043,402 FRB Ser. 07-95, Class A3, 0.443s, 2036 13,676,000 12,410,970 Ser. 01-50, Class B1, IO, 0.4s, 2041 1,176,124 11,761 Ser. 01-79, Class BI, IO, 0.31s, 2045 2,780,149 26,715 Ser. 03-34, Class P1, PO, zero %, 2043 135,635 112,061 Ser. 03-W1, Class 2A, IO, zero %, 2042 8,154,532 637 Ser. 08-53, Class DO, PO, zero %, 2038 421,823 344,056 Ser. 07-64, Class LO, PO, zero %, 2037 129,709 114,105 Ser. 07-44, Class CO, PO, zero %, 2037 289,854 249,173 Ser. 07-14, Class KO, PO, zero %, 2037 32,507 28,397 Ser. 06-125, Class OX, PO, zero %, 2037 9,513 8,697 Ser. 06-84, Class OT, PO, zero %, 2036 10,511 9,496 Ser. 06-46, Class OC, PO, zero %, 2036 17,233 15,318 Ser. 08-36, Class OV, PO, zero %, 2036 91,160 77,040 Ser. 1988-12, Class B, zero %, 2018 8,318 7,986 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.681s, 2041 7,800,577 11,682,377 IFB Ser. 10-158, Class SD, 14.425s, 2040 2,266,000 2,855,749 IFB Ser. 11-70, Class WS, 9.317s, 2040 3,909,000 3,955,126 IFB Ser. 11-72, Class SE, 7.151s, 2041 16,383,286 16,382,696 IFB Ser. 11-56, Class MS, 6.884s, 2041 8,542,676 8,915,564 IFB Ser. 11-81, Class SB, IO, 6.513s, 2036 14,210,103 2,347,225 IFB Ser. 11-61, Class CS, IO, 6.488s, 2035 5,335,875 706,998 IFB Ser. 11-51, Class DS, IO, 6.458s, 2041 9,835,075 1,635,062 IFB Ser. 12-149, Class LS, IO, 6.058s, 2042 5,400,072 842,074 IFB Ser. 10-20, Class SE, IO, 6.058s, 2040 23,403,404 3,627,528 IFB Ser. 10-26, Class QS, IO, 6.058s, 2040 28,436,628 5,155,419 IFB Ser. 10-20, Class SC, IO, 5.958s, 2040 17,457,346 2,870,337 IFB Ser. 10-115, Class TS, IO, 5.908s, 2038 12,488,257 1,732,746 IFB Ser. 11-128, Class TS, IO, 5.858s, 2041 6,840,351 1,400,904 IFB Ser. 10-14, Class SH, IO, 5.808s, 2040 16,770,792 2,286,698 IFB Ser. 11-70, Class SN, IO, 5.708s, 2041 3,260,000 804,372 IFB Ser. 10-31, Class SA, IO, 5.558s, 2040 6,198,085 940,690 Ser. 13-3, Class IT, IO, 5s, 2043 8,550,192 1,565,748 Ser. 13-6, Class BI, IO, 5s, 2043 41,734,401 7,825,618 Ser. 13-6, Class OI, IO, 5s, 2043 71,032,633 13,396,755 Ser. 10-35, Class UI, IO, 5s, 2040 10,994,965 2,052,952 Ser. 10-58, Class VI, IO, 5s, 2038 1,186,209 59,310 Ser. 13-39, Class IJ, IO, 4 1/2s, 2043 97,262,305 18,527,886 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 5,846,043 1,121,797 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 10,255,471 1,978,280 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 8,637,908 1,795,735 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 10,607,072 1,816,992 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 28,076,632 5,361,420 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 17,305,423 1,463,000 Ser. 10-116, Class IB, IO, 4 1/2s, 2036 509,888 35,692 Ser. 10-19, Class IH, IO, 4 1/2s, 2034 816,112 38,765 Ser. 13-38, Class LI, IO, 4s, 2043 13,751,282 2,796,323 Ser. 12-56, Class IB, IO, 4s, 2042 20,857,857 3,745,470 Ser. 12-47, Class CI, IO, 4s, 2042 9,817,684 1,725,754 Ser. 10-116, Class QI, IO, 4s, 2034 7,689,444 650,997 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 17,423,059 2,683,325 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 10,653,703 1,672,205 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 9,696,955 1,555,392 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 13,720,923 2,351,766 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 9,200,547 1,580,654 Ser. 12-48, Class AI, IO, 3 1/2s, 2036 21,662,191 3,935,803 Ser. 11-70, PO, zero %, 2041 48,544,776 38,260,564 Ser. 10-151, Class KO, PO, zero %, 2037 2,551,543 2,212,800 Ser. 06-36, Class OD, PO, zero %, 2036 25,419 23,809 Ser. 06-64, PO, zero %, 2034 64,128 62,894 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.706s, 2027 1,376,441 13,496 Ser. 98-3, IO, 0.199s, 2027 850,776 12,496 Ser. 98-2, IO, 0.093s, 2027 739,756 5,317 Ser. 98-4, IO, zero %, 2026 1,089,829 26,820 Total mortgage-backed securities (cost $324,735,712) SHORT-TERM INVESTMENTS (50.4%) (a) Principal amount/shares Value Federal Home Loan Bank discount notes with an effective yield of 0.11%, July 19, 2013 $38,560,000 $38,557,783 Federal Home Loan Bank discount notes with an effective yield of 0.10%, November 20, 2013 10,000,000 9,997,240 Federal Home Loan Mortgage Corp. discount notes with an effective yield of 0.11%, July 15, 2013 20,000,000 19,999,144 Federal Home Loan Mortgage Corp. discount notes with an effective yield of 0.06%, July 29, 2013 31,400,000 31,398,413 Federal National Mortgage Association discount notes with an effective yield of 0.11%, July 24, 2013 25,000,000 24,998,163 Federal National Mortgage Association discount notes with effective yields ranging from 0.06% to 0.10%, July 22, 2013 27,600,000 27,598,604 Federal National Mortgage Association discount notes with an effective yield of 0.11%, July 17, 2013 43,940,000 43,937,852 Interest in $273,658,000 joint tri-party repurchase agreement dated 6/28/13 with RBC Capital Markets, LLC due 7/1/13 - maturity value of $48,249,523 for an effective yield of 0.13% (collateralized by a mortgage backed security with a coupon rate of 4.00% and a due date of 5/20/42, valued at $279,134,184) 48,249,000 48,249,000 Interest in $175,000,000 joint tri-party repurchase agreement dated 6/28/13 with Goldman Sach & Co. due 7/1/13 - maturity value of $43,362,470 for an effective yield of 0.13% (collateralized by various mortgage backed securities with coupon rates of 3.00% and due dates ranging from 9/15/42 to 10/15/42, valued at $178,500,001) 43,362,000 43,362,000 U.S. Treasury Bills with an effective yield of 0.16%, November 14, 2013 35,000,000 34,991,390 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.16%, October 17, 2013 60,000,000 59,990,520 U.S. Treasury Bills with an effective yield of 0.14%, December 12, 2013 (SEG) (SEGSF)(SEGCCS) 34,000,000 33,989,936 U.S. Treasury Bills with an effective yield of 0.14%, September 19, 2013 25,000,000 24,998,050 U.S. Treasury Bills with an effective yield of 0.12%, August 22, 2013 25,000,000 24,995,757 U.S. Treasury Bills with an effective yield of 0.12%, July 25, 2013 15,000,000 14,998,800 U.S. Treasury Bills with an effective yield of 0.08%, October 10, 2013 25,000,000 24,996,324 Putnam Money Market Liquidity Fund 0.06% (AFF) 140,001,624 140,001,624 SSgA Prime Money Market Fund 0.03% (P) 14,100,000 14,100,000 Total short-term investments (cost $661,110,715) TOTAL INVESTMENTS Total investments (cost $2,638,144,902) (b) FUTURES CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation U.S. Treasury Bond 30 yr (Long) 94 $12,769,313 Sep-13 $(18,929) U.S. Treasury Note 10 yr (Long) 442 55,940,625 Sep-13 (206,261) Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Counterparty Fixed right or obligation % to receive or (pay)/ Expiration Contract Unrealized Floating rate index/Maturity date date/strike amount depreciation Goldman Sachs International 2.00/3 month USD-LIBOR-BBA/Sep-23 (Purchased) Sep-13/2.00 $160,000,000 $(1,534,400) Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/13 (proceeds receivable $392,203,359) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, July 1, 2043 $18,000,000 7/15/13 $18,757,969 Federal National Mortgage Association, 3 1/2s, July 1, 2043 189,000,000 7/15/13 191,953,125 Federal National Mortgage Association, 3s, July 1, 2043 32,000,000 7/15/13 31,290,000 Government National Mortgage Association, 4 1/2s, June 1, 2043 43,000,000 7/23/13 46,110,783 Government National Mortgage Association, 4s, July 1, 2043 50,000,000 7/29/13 52,535,155 Government National Mortgage Association, 3s, July 1, 2043 51,000,000 7/22/13 50,474,063 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $90,737,600 (E) $(1,106,560) 9/18/23 2.20% 3 month USD-LIBOR-BBA $3,705,255 100,540,000 (E) 1,737,497 9/18/23 3 month USD-LIBOR-BBA 2.20% (3,594,139) Barclays Bank PLC 91,001,000 (E) (34,862) 9/18/18 3 month USD-LIBOR-BBA 1.15% (2,438,199) 78,316,000 (E) 158,198 9/18/15 3 month USD-LIBOR-BBA 0.45% (65,002) 446,652,000 (E) 63,712 9/18/15 0.45% 3 month USD-LIBOR-BBA 1,336,670 162,215,000 (E) 361,039 9/18/23 3 month USD-LIBOR-BBA 2.20% (8,241,221) 2,166,000 (E) (6,594) 9/18/43 3 month USD-LIBOR-BBA 3.15% (146,062) 28,233,000 (E) (573,130) 9/18/23 2.20% 3 month USD-LIBOR-BBA 924,066 Citibank, N.A. 8,239,000 (E) (88,049) 9/18/43 3 month USD-LIBOR-BBA 3.15% (618,558) 60,091,000 (E) 9,643 9/18/15 0.45% 3 month USD-LIBOR-BBA 180,902 11,949,000 (E) 17,413 9/18/18 1.15% 3 month USD-LIBOR-BBA 332,986 82,122,000 (E) (209,629) 9/18/23 3 month USD-LIBOR-BBA 2.20% (4,564,559) Credit Suisse International 12,772,000 2,706 6/19/15 0.40% 3 month USD-LIBOR-BBA 28,094 123,136,000 (E) 58,360 9/18/18 1.15% 3 month USD-LIBOR-BBA 3,310,382 103,706,000 (E) 77,568 9/18/15 3 month USD-LIBOR-BBA 0.45% (217,994) 208,354,900 (E) 3,107,308 9/18/23 3 month USD-LIBOR-BBA 2.20% (7,941,753) 8,319,000 (E) (61,725) 9/18/43 3 month USD-LIBOR-BBA 3.15% (597,385) 295,844,100 (E) (1,693,499) 9/18/23 2.20% 3 month USD-LIBOR-BBA 13,995,112 63,749,000 (E) (89,195) 9/18/15 0.45% 3 month USD-LIBOR-BBA 92,489 Deutsche Bank AG 19,513,000 (E) 14,104 9/18/18 1.15% 3 month USD-LIBOR-BBA 529,443 570,000 (E) (1,984) 9/18/43 3 month USD-LIBOR-BBA 3.15% (38,686) 1,472,000 (E) (144) 9/18/15 3 month USD-LIBOR-BBA 0.45% (4,339) 42,535,000 (E) (19,837) 9/18/23 2.20% 3 month USD-LIBOR-BBA 2,235,794 Goldman Sachs International 29,879,000 (E) (260,328) 9/18/18 1.15% 3 month USD-LIBOR-BBA 528,777 26,317,000 (E) 209,279 9/18/43 3 month USD-LIBOR-BBA 3.15% (1,485,274) 40,413,600 (E) (183,276) 9/18/23 2.20% 3 month USD-LIBOR-BBA 1,959,857 17,758,000 (E) 1,621 9/18/15 3 month USD-LIBOR-BBA 0.45% (48,990) 69,043,600 (E) 1,231,693 9/18/23 3 month USD-LIBOR-BBA 2.20% (2,429,689) JPMorgan Chase Bank N.A. 2,064,000 (E) (8,440) 9/18/43 3.15% 3 month USD-LIBOR-BBA 124,461 6,485,000 (E) 15,618 9/18/18 3 month USD-LIBOR-BBA 1.15% (155,651) 173,996,100 (E) (2,755,442) 9/18/23 2.20% 3 month USD-LIBOR-BBA 6,471,571 55,158,800 (E) 1,215,989 9/18/23 3 month USD-LIBOR-BBA 2.20% (1,709,083) 39,583,000 (E) (9,556) 9/18/15 0.45% 3 month USD-LIBOR-BBA 103,255 Total (E) Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $31,505,100 (E) $(519,648) 9/18/23 2.20% 3 month USD-LIBOR-BBA $1,151,067 61,813,700 (E) 1,757,904 9/18/23 3 month USD-LIBOR-BBA 2.20% (1,520,077) 26,581,000 (36,900) 6/21/23 3 month USD-LIBOR-BBA 2.3625% (812,247) 106,324,000 269,723 7/2/23 3 month USD-LIBOR-BBA 2.58% (854,122) 2,136,000 (E) 10,675 9/18/15 3 month USD-LIBOR-BBA 0.45% 4,588 5,769,000 (E) (22,145) 9/18/15 0.45% 3 month USD-LIBOR-BBA (5,703) 5,539,000 (E) 297,953 9/18/23 3 month USD-LIBOR-BBA 2.20% 4,220 28,189,000 (E) (677,691) 9/18/23 2.20% 3 month USD-LIBOR-BBA 817,173 58,903,000 (E) 200,945 9/18/15 3 month USD-LIBOR-BBA 0.45% 33,072 84,000,000 (E) 4,861,636 9/18/23 3 month USD-LIBOR-BBA 2.20% 407,116 147,490,000 (E) (7,576,765) 9/18/23 2.20% 3 month USD-LIBOR-BBA 244,630 90,340,000 (E) (285,804) 9/18/15 0.45% 3 month USD-LIBOR-BBA (28,335) 51,904,000 (E) (1,279,586) 9/18/23 2.20% 3 month USD-LIBOR-BBA 1,472,884 62,017,000 (E) 73,606 9/18/15 3 month USD-LIBOR-BBA 0.45% (103,144) Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $8,295,729 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $166,425 1,689,762 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 33,899 Barclays Bank PLC 6,388,050 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (22,196) 2,063,107 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (11,441) 2,904,672 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 49,645 14,457,037 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (50,232) 10,544,730 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 11,837 9,146,090 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 8,832 8,642,962 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 173,391 5,089,555 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 102,104 5,457,289 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (120,576) 16,589,324 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 332,808 37,778,745 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (131,266) 23,836,601 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 23,019 234,310 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 5,923 5,391,184 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (53,214) 1,574,720 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,521 80,759,425 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (797,139) 18,048,543 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 465,564 3,105,979 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 47,166 22,712,438 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 21,934 32,345,401 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (112,387) 30,105,370 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 29,073 8,937,114 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (88,214) 312,689 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 3,609 1,714,795 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,958) 169,313 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (2,553) 169,313 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (2,553) 1,146,468 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,107 4,679,964 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools (78,132) 957,732 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools (15,989) 406,652 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (6,132) 286,119 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 7,694 68,026 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (1,026) 4,153,270 — 1/12/34 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (56,773) 13,652,092 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (47,435) 1,131,383 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,270 5,989,453 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (33,216) 19,982,886 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 19,298 303,823 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 341 985,039 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,106 714,223 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 802 14,052,322 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools (162,187) 9,703,514 — 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools 146,313 1,027,889 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools 713 1,055,704 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,668) 23,094,969 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (80,246) 35,687,455 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools 24,768 16,496,386 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic MBX Index 6.50% 30 year Fannie Mae pools 57,318 25,491,305 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic MBX Index 6.00% 30 year Fannie Mae pools (17,692) 4,348,289 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic MBX Index 3.50% 30 year Fannie Mae pools (70,559) 3,617,428 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (21,974) 1,808,714 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (10,987) 1,808,714 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (10,987) 3,629,919 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (22,050) 9,427,646 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (57,269) 3,629,919 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (22,050) 1,516,417 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,269) 3,288,849 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 65,979 6,120,053 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (122,778) 2,519,329 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 2,433 7,330,891 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (25,472) 3,193,555 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 82,378 5,332,057 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 61,541 9,101,673 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (182,594) 7,247,347 (16,420) 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (60,444) 4,121,094 1,932 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,311) 69,201,375 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 120,895 Citibank, N.A. 164,798 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (2,485) Credit Suisse International 1,115,241 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,077 2,426,366 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 48,677 15,665,502 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 314,274 6,492,476 — 1/12/36 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 199,650 4,153,270 — 1/12/34 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 30 year Fannie Mae pools 56,773 169,313 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (2,553) 3,259,282 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 55,706 3,259,282 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools (31,156) 1,689,229 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 33,889 529,812 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 926 7,123,120 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 183,742 3,288,315 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 65,969 3,193,555 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 82,378 16,293,829 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (326,880) 17,720,099 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (355,493) 3,691,076 130,341 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 40,625 6,944,132 139,968 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 12,131 Deutsche Bank AG 161,834 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 3,576 286,119 — 1/12/40 (4.50%)1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (7,694) 163,365 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Fannie Mae pools 4,130 603,680 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools (3,349) 6,492,476 — 1/12/36 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (199,650) Goldman Sachs International 6,517,958 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 130,760 6,587,298 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 132,151 2,438,132 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 28,140 8,545,037 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 98,624 6,591,927 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 76,082 2,108,303 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 32,016 21,105,346 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 320,498 8,395,472 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 168,426 2,666,922 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 53,503 2,363,690 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (52,224) 7,398,175 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 85,387 2,448,768 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 49,126 3,521,404 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 70,645 3,514,213 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 90,650 7,208,228 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 123,199 7,208,228 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 123,199 143,480 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,878 8,662,164 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 173,777 6,834,255 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 137,106 16,349,055 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 421,726 2,240,599 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 57,797 5,175,300 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (114,345) 5,673,611 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 113,821 2,421,566 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 48,580 11,259,250 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (39,121) 4,229,761 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (14,697) 8,874,984 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 178,046 8,094,470 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (122,051) 123,002 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic TRS Index 5.50% 30 year Fannie Mae pools (1,855) 17,402,217 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 448,892 7,565,528 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 195,154 2,543,177 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 51,020 2,324,138 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 35,294 3,841,336 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 58,333 469,250 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 5,416 3,895,495 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 100,485 21,223,577 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 468,923 4,037,958 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 61,319 2,411,991 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 36,628 8,075,761 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 122,636 1,701,917 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 19,643 6,366,635 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 73,481 10,605,283 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 212,759 5,506,611 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (121,666) 6,931,331 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 139,053 4,182,801 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 83,914 8,603,784 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 99,302 15,424,766 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (53,595) 1,098,100 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 12,674 2,037,323 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 23,514 571,840 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,987) 1,524,954 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,299) 1,357,106 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,715) 1,977,274 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 22,821 3,954,693 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 45,644 2,678,762 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 30,917 695,845 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic MBX Index 4.00% 30 year Ginnie Mae II pools 6,218 1,246,520 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 25,007 2,389,562 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 47,938 1,306,463 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 15,079 1,371,865 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 27,522 8,705,795 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 100,479 7,886,623 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 158,218 8,285,746 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 141,616 8,095,176 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (162,402) 5,308,718 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 90,734 25,292,558 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (507,408) 15,773,246 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (316,436) 10,084,167 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (202,304) 43,589,464 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (1,124,395) 5,128,492 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (102,886) 5,128,492 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (102,886) 7,571,540 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (195,309) 11,646,983 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (233,657) 15,766,538 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% 30 year Fannie Mae pools (181,971) 15,439,561 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 234,459 6,386,107 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 164,730 13,294,786 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (342,941) 1,351,774 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools (34,869) 3,004,555 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (60,276) 3,006,155 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (60,308) 6,244,817 194,175 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 43,937 JPMorgan Chase Bank N.A. 11,746,609 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 303,007 Total Key to holding's abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2012 through June 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,311,874,097. (b) The aggregate identified cost on a tax basis is $2,639,931,471, resulting in gross unrealized appreciation and depreciation of $25,184,134 and $39,063,069, respectively, or net unrealized depreciation of $13,878,935. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $181,365,197 $121,757,934 $163,121,507 $148,679 $140,001,624 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $988,998,119 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to hedge interest rate risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Upfront premiums are recorded as realizes gains and losses at the closing of the contract. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin. Payments received or made are recorded as realized gains or losses. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty. There is minimal counterparty risk with respect to centrally cleared interest rate contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $7,051,094 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $16,191,389 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $27,212,112. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $— $339,849,251 $— U.S. Government and agency mortgage obligations — 1,625,042,685 — Short-term investments 154,101,624 507,058,976 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(225,190) $— $— Forward premium swap option contracts — (1,534,400) — TBA sale commitments — (391,121,095) — Interest rate swap contracts — 4,120,251 — Total return swap contracts — 1,543,304 — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Interest rate contracts $65,906,233 $62,002,268 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased swap option contracts (contract amount) $803,200,000 Written swap option contracts (contract amount) $744,800,000 Futures contracts (number of contracts) 1,000 OTC interest rate swap contracts (notional) $2,044,100,000 Centrally cleared interest rate swap contracts (notional) $231,500,000 OTC total return swap contracts (notional) $1,217,900,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam U.S. Government Income Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 29, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 29, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 29, 2013
